                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION


STACY ARNOLD,                               )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )
                                            )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                         )
ST. JOSEPH PUBLIC LIBRARY,                  )
OFFICER REBECCA HAILEY (IN HER              )
PERSONAL AND PROFESSIONAL CAPACITY)         )
                                            )
                                            )
               Defendants                   )



                                    NOTICE OF APPEAL

       NOTICE is hereby given that the Plaintiff, Stacy Arnold, in the above named case hereby

appeals to the Court of Appeals of the Eighth Circuit from the Court’s opinion and order on

March 11, 2020 (ECF 50), the Court’s opinion and order on January 4, 2021 (ECF 103), and the

Clerk’s Judgment entered on January 4, 2021 (ECF 104).



                                                           RESPECTFULLY SUBMITTED,

                                                           STACY ARNOLD, Plaintiff

                                                            /s/Stacy Arnold
                                                           Stacy Arnold
                                                           500 Westover Dr. #11589
                                                           Sanford, NC 27330
                                                           803-428-7024
                                                           stacy.kaye.arnold@gmail.com




                                                1

         Case 5:19-cv-06137-BP Document 112 Filed 02/02/21 Page 1 of 2
                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on February 2, 2021, to be served by operation of the Court’s electronic filing system
upon:

 Christopher L. Heigele                             Gregory P. Goheen
 Steven F. Coronado                                 McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                        10 East Cambridge Circle Drive
 4600 Madison Avenue                                Ste. 300
 Suite 210                                          Kansas City, KS 66103
 Kansas City, MO 64112-3019                         ggoheen@mvplaw.com
 cheigele@batyotto.com                              Attorneys for Defendant
 scoronado@batyotto.com                             St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey


_/s/ Stacy Arnold________




                                                2

          Case 5:19-cv-06137-BP Document 112 Filed 02/02/21 Page 2 of 2
